DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on January 16, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,701,415 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Theodore Olds on February 8, 2021.

The application has been amended as follows:

Claim 1 has been amended as follows:
A turbofan engine comprising: 
a fan section including a plurality of fan blades; 
a gear train having a gear reduction ratio of greater than or equal to 2.3; 
a low pressure turbine driving the fan section through the gear train; 

a fan bypass flow path defined between the core nacelle and the fan nacelle; 
a fan variable area nozzle in communication with the fan bypass flow path, and defining a fan nozzle exit area between the fan nacelle and the core nacelle; 
wherein the fan variable area nozzle includes a first fan nacelle section and a second fan nacelle section, the second fan nacelle section movably mounted relative to the first fan nacelle section and moveable axially along an engine axis of rotation relative to the first fan nacelle section, 
wherein an auxiliary port is defined extending between the first fan nacelle section and the second fan nacelle section; and 
wherein the fan variable area nozzle includes a chord length (CHORD) and a radial outer wall surface that is at a radial distance (RARC) from the engine axis of rotation, and a ratio of the radial distance (RARC) to the chord length (CHORD) is greater than 0.7.

Claim 2 has been amended as follows:
The turbofan engine as recited in claim 1, further comprising a controller in communication with the fan variable area nozzle, wherein the fan variable area nozzle varies a geometry of the fan bypass flow path and varies the fan nozzle exit area to adjust fan bypass air flow in the fan bypass flow path in response to the controller in a plurality of flight conditions.

Claim 17 has been amended as follows:
fan bypass flow path and varies the fan nozzle exit area to adjust the fan bypass air flow in the fan bypass flow path in response to the controller in the plurality of flight conditions such that the turbofan engine is allowed to change to a more favorable fan operating line, avoids an instability region of the fan section, and maintains an angle of incidence of the plurality of fan blades in the plurality of flight conditions that is close to  a design angle of incidence of the plurality of fan blades.

Allowable Subject Matter
5.	Claims 1-5, 8-13, 15, 17-19, 21-25 and 27-30 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record includes Clark (U.S. 3,820,719) and Chamay (U.S. 3,779,010). Prior art does not teach in combination with the other limitations of the independent claim that “the fan variable area nozzle includes a first fan nacelle section and a second fan nacelle section, the second fan nacelle section movably mounted relative to the first fan nacelle section and moveable axially along an engine axis of rotation relative to the first fan nacelle section, wherein an auxiliary port is defined extending between the first fan nacelle section and the second fan nacelle section; and 
wherein the fan variable area nozzle includes a chord length (CHORD) and a radial outer wall surface that is at a radial distance (RARC) from the engine axis of rotation, and a ratio of the radial distance (RARC) to the chord length (CHORD) is greater than 0.7.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355.  The examiner can normally be reached on M-F: 7:30 am-5 pm (ET).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741